DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 2-3, 5-10, 14-16, and 19-20 are pending.
Claims 3, 6-8, and 14-15 are withdrawn from further consideration as being directed to a non-elected invention.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 December 2020 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 5, 9-10, 16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2016/0257845 to Park et al. cited in previous Office action (herein Park) in view of U.S. Pre-grant Publication 2001/0038910 to MacQueen et al. cited in previous Office action .
Regarding claim 2, Park teaches a powder coating composition corresponding to the powder coating composition recited in the instant claims and a substrate corresponding to the structural insert member recited in the instant claims coated with said composition (abstract) wherein the substrate can be metal, carbon, wood, glass, polymer substrates (paragraph 0069) such as rebar, pipes, or automotive springs (paragraph 0071).  Park teaches that the composition contains an epoxy resin corresponding to the binder resin component recited in the instant claims (paragraph 0015) present at 10-75 wt% of the total composition (paragraph 0020).  Park teaches that the composition can contain a filler such as mica, wollastonite, and various silicates among others and that the wollastonite is present at 10 to 40 parts per hundred parts of resin (phr, see paragraph 0032) (paragraph 0035).  Park also teaches that the composition comprises an adhesion promoter such as a silane (paragraph 0034).  Park teaches that the powder coated give substrates chip resistance (paragraph 0001) and abrasion resistance (Table 4, Example A as compared to Examples B-D) and protect substrates that are sensitive to scratching (paragraph 0002).  
Park is silent as to the coating composition having a texturizing additive, the filler being a functionalized filler, the filler being part of an agglomerate, the surface roughness, and the coating having a textured surface.
Regarding the composition having a texturizing additive, MacQueen teaches a coating for a substrate wherein the coating has a macroscopic texture (abstract) and wherein the substrate can be plastic, metal, cellulose, fiberglass, wood, and ceramic (paragraph 0083).  MacQueen teaches that the composition comprises a thermally-curable resin (paragraph 0076), inorganic particles such as silica and clay (paragraph 0065), and a coupling agent (paragraph 0068).  MacQueen teaches that the macroscopic texture is provided by texture-producing particles corresponding to the texturizing additive recited in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Park to include the texture-producing particles of MacQueen in the amounts taught by MacQueen because it would enhance the abrasion resistance (paragraph 0071) and scratch resistance (paragraph 0015).
Regarding the filler being a functionalized filler, Chevalier teaches a filler surface treated with a silicon compound (abstract).  Chevalier teaches that suitable fillers for surface treatment include mica, wollastonite, and various silicates (paragraph 0020).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filler of Park to have the surface treatment taught by Chevalier because it makes the filler more free-flowing, reduces caking, and improves adhesion to and compatibility with the plastics matrix (paragraph 0007).
Regarding the filler and texture-producing particle being part of an agglomerate and the size of the agglomerated particle, the instant specification does not disclose any procedures outside of simply mixing the components (instant specification, page 12, paragraph 055) that are required to obtain the claimed agglomerate structure.  Therefore, one of ordinary skill in the art would reasonably expect that 
Regarding the coated substrate having a textured surface, one of ordinary skill in the art would reasonably expect the coating composition of Park as modified to include the texture-producing particles of MacQueen to give the coated substrate a textured surface.
Regarding the pullout strength of a test bar, the coated substrate of Park as modified according to MacQueen and Chevalier have substantially the same structure and is made using substantially the same materials as the claimed invention.  Furthermore, Table 1 of the instant specification shows that a textured, coated test bar has a pullout strength at least 60% higher than an uncoated test bar.  Therefore, one of ordinary skill in the art would reasonably expect them to have the same properties.  See MPEP 2112.01.  Furthermore, Table 1 of the instant specification shows that a textured, coated test bar has a pullout strength at least 60% higher than an uncoated test bar.
Regarding claim 5, Park, MacQueen, and Chevalier teach all the limitations of claim 2 as discussed above.
Park is silent as to a textured surface being formed via a non-continuous cured film.
MacQueen teaches that a roller can be used to create macroscopic textures by pulling or splitting the coating away from the substrate (paragraph 0101).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coating of Park as modified according to MacQueen and Chevalier to create texture via a roller as taught by MacQueen because it would further create macroscopic textures which MacQueen teaches increases abrasion and scratch resistance (paragraphs 0015 and 0071).
Regarding claims 9 and 10
As discussed above, Park teaches that the substrate can be metal, carbon, wood, glass, polymer substrates (paragraph 0069) such as rebar, pipes, or automotive springs (paragraph 0071).
Regarding claim 16, Park, MacQueen, and Chevalier teach all the limitations of claim 2 as discussed above.
As discussed above, the composition Park as modified according to MacQueen and Chevalier has an epoxy resin present at 10-75 wt%, the surface-treated filler is present at 10 to 40 phr, and the texture-producing particles are present at 1-30 wt%.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claims 19 and 20, Park, MacQueen, and Chevalier teach all the limitations of claim 2 as discussed above.
Regarding the pullout strength of a test bar, the coated substrate of Park as modified according to MacQueen and Chevalier have substantially the same structure and is made using substantially the same materials as the claimed invention.  Furthermore, Table 1 of the instant specification shows that a textured, coated test bar has a pullout strength at least 60% higher than an uncoated test bar.  Therefore, one of ordinary skill in the art would reasonably expect them to have the same properties.  See MPEP 2112.01.  Furthermore, Table 1 of the instant specification shows that a textured, coated test bar has a pullout strength at least 60% higher than an uncoated test bar.
Response to Amendment
In view of Applicant’s amendments filed 17 December 2020, previous objection to claim 13 has been withdrawn.
In view of Applicant’s amendments filed 17 December 2020, previous rejections of claims 11-13 has been withdrawn.
Applicant's arguments filed 17 December 2020 have been fully considered but they are not persuasive. 
Applicant argues that that the texture producing particles of MacQueen have an average particle size and concentration that are outside the claimed range (Remarks, page 7).  MacQueen teaches PTFE particles with an average particle size of 30-350 µm (paragraph 0071) and a concentration of 1-30 wt% (paragraph 0071).  MacQueen is silent as to the size distribution of the particles, including abnormal particle size distributions; therefore, one of ordinary skill in the art would reasonably expect the particle size distribution to be a normal distribution which would place the median particle size in a range that overlaps the claimed range.  Therefore, the particle size and concentrations taught by MacQueen overlap the claimed ranges thereby rendering them obvious.  Furthermore, the instant specification does not disclose any procedures outside of simply mixing the components (instant specification, page 12, paragraph 055) that are required to obtain the claimed agglomerate structure.  Therefore, one of ordinary skill in the art would reasonably expect that the composition of Park as modified according to MacQueen and Chevalier to form the same agglomerate structure and size when the components are mixed (Park, paragraph 0070).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957.  The examiner can normally be reached on M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZACHARY M DAVIS/Examiner, Art Unit 1783